                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



GREATER HELLS CANYON COUNCIL,                        Case No. 2:18-cv-00054-SU

               Plaintiff,                            ORDER

       v.

KRIS STEIN, et al.,

               Defendants.


Michael H. Simon, District Judge.

       United States Magistrate Judge Patricia Sullivan issued Findings and Recommendation in

this case on March 22, 2019. ECF 36. Magistrate Judge Sullivan recommended the Court grant

Defendants’ and Intervenors’ Motions for Summary Judgment (ECF 21 & 22) and deny

Plaintiff’s Motion for Summary Judgment (ECF 16).

       Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files objections to a magistrate judge’s findings and recommendations,



PAGE 1 – ORDER
“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).

       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Magistrates Act

“does not preclude further review by the district judge[] sua sponte . . . under a de novo or any

other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.

P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate

judge’s recommendations for “clear error on the face of the record.”

       Plaintiff timely filed an objection. ECF 37. The Court has reviewed de novo those

portions of Magistrate Judge Sullivan’s Findings and Recommendation to which Plaintiff has

objected, as well as Defendants’ and Intervenors’ responses. The Court agrees with Magistrate

Judge Sullivan’s reasoning and ADOPTS those portions of the Findings and Recommendation.

       For those portions of Magistrate Judge Sullivan’s Findings and Recommendation to

which neither party has objected, this Court follows the recommendation of the Advisory

Committee and reviews those matters for clear error on the face of the record. No such error is

apparent.




PAGE 2 – ORDER
      The Court ADOPTS Magistrate Judge Sullivan’s Findings and Recommendation

(ECF 36). The Court GRANTS Defendants’ and Intervenors’ Motions for Summary Judgment

(ECF 21 & 22) and DENIES Plaintiff’s Motion for Summary Judgment (ECF 16).

      IT IS SO ORDERED.

      DATED this 9th day of July, 2019.


                                               /s/ Michael H. Simon
                                               Michael H. Simon
                                               United States District Judge




PAGE 3 – ORDER
